In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Garry, J.), dated May 6, 1996, which granted the separate motions of the defendants Dell Computer Corporation and Brother International Corporation to dismiss the complaint insofar as asserted against them as time barred.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court correctly dismissed the complaint insofar as asserted against the defendants Dell Computer Corporation *633(hereinafter Dell) and Brother International Corporation as time-barred, where the injured plaintiffs symptoms of repetitive stress injury occurred more than three years previous to the commencement of this action (see, CPLR 214 [5]; Badillo v International Bus. Machs. Corp., 237 AD2d 553; Hayes v International Bus. Machs. Corp., 237 AD2d 254). Moreover, the complaint, insofar as asserted against Dell, fails to state a cause of action, where the plaintiff Audrey Hartman’s injuries occurred more than three years previous to her use of Dell’s products (see, Edmond v International Bus. Machs. Corp., 238 AD2d 303). Bracken, J. P., Thompson, Goldstein and Luciano, JJ., concur.